ORDER
PER CURIAM.
Defendant Timothy Barr appeals from the judgment entered after a jury convicted him of first degree murder in violation of section 565.020, RSMo 1994, three counts of first degree assault in violation of section 565.050, RSMo 1994, and four counts of armed criminal action in violation of section 571.015, RSMo 1994. In his appeal, Defendant contends the trial court erred in allowing evidence concerning a prior uncharged crime.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).